DETAILED ACTION
Claims 60-61, 63-64, 68-72, 74 and 80-82 are presented for examination. 
A request for continued examination under 37 C.F.R. §1.114, including the fee set forth in 37 C.F.R. §1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. §1.114, and the fee set forth in 37 C.F.R. §1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. §1.114.  Applicant's submission filed on February 25, 2022 has been entered.
Claims 60-61, 63-64, 68-72, 74 and 80-82 are pending. Claims 66-67, 73 and 76-79 are cancelled. Claim 82 is newly added. Claims 60-61, 63-64, 68-69, 71-72, 74 and 80 are amended. 
Applicant’s arguments, filed February 25, 2022, have been fully considered.  Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Requirement for Restriction/Election
	Applicant is reminded of his election without traverse of the invention of Group II (original claims 60-75), directed to a method for preventing and/or treating one or several ophthalmic disease(s) or disorder(s) involving a deterioration of the eye and/or of the visual function comprising administering to a subject in need thereof a composition comprising at least salbutamol or a pharmaceutically acceptable salt thereof, and the election of (i) angiotensin converting enzyme inhibitor(s), aldosterone receptor antagonist(s) and N-acetyl-DL-leucine as the single disclosed species of additional active principle to be administered, and (ii) diabetic retinopathy as the single disclosed species of ophthalmic disease or disorder, as stated in the reply filed September 29, 2020. 
	As indicated at p.3 of the August 26, 2021 final Office Action, Applicant was previously advised that the required election of ophthalmic disease or disorder was withdrawn. 

	Instant claims 60-61, 63-64, 68-72, 74 and 80-82 are directed to the elected invention, and such claims are herein acted on the merits infra.

Status of Rejections Set Forth in the August 26, 2021 Final Office Action
	The rejection of claims 61, 63, 72-73 and 80 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.7-8 of the previous Office Action dated August 26, 2021, is now hereby withdrawn in view of Applicant’s amendments to claims 61, 63, 72 and 80, as well as Applicant’s cancellation of claim 73.
	The rejection of claims 60-61, 63-64, 66-74 and 80-81 under 35 U.S.C. §112(b) (pre-AIA  second paragraph), as set forth at p.8-11 of the previous Office Action dated August 26, 2021, is now hereby withdrawn in view of Applicant’s amendments to (i) now recite that the subject is “in need thereof” in instant claim 60; (ii) cancel claims 66-67; (iii) now recite that “the angiotensin converting enzyme inhibitor is ramiprilate” and “the aldosterone receptor antagonist is eplerenone” in instant claim 71; (iv) now replace the limitation “continuously for 1, 2 or 3 months” with the limitation “over a period of time of 1, 2 or 3 months”; (v) cancel claim 73; (vi) now recite in claim 74 that the administration is performed topically “one, two, three, or four times a day, to the subject in need thereof over a period of time of 1, 2, or 3 months”; and (vii) now remove the phrase “the active principles” from instant claim 80.
	The rejection of claims 66-67 and 73 under 35 U.S.C. §112(d) (pre-AIA  fourth paragraph), as set forth at p.11-12 of the previous Office Action dated August 26, 2021, is now hereby withdrawn in view of Applicant’s cancellation of claims 66-67 and 73.

Follow-Up Regarding Applicant Interview of February 22, 2022
	As indicated in the Interview Summary mailed March 2, 2022, the undersigned Examiner held a telephone conversation with Attorney Brandon Chan (Reg. No. 76,541) on February 22, 2022 in which per se constitute a Power of Attorney in the application. Attorney Chan further referenced a Power of Attorney filed September 9, 2019, and inquired about its sufficiency. The undersigned Examiner indicated that an inquiry to the appropriate Office personnel would be made at the conclusion of the call to determine sufficiency of this submitted Power of Attorney. 
	Per the notice mailed March 2, 2022 labelled “Withdrawal of Previous Communication”, Applicant was notified that the Power of Attorney Acceptance Letter and Notice Regarding Change of Power of Attorney mailed on September 11, 2019 in response to the September 9, 2019 Power of Attorney was mailed in error. A corrected filing receipt was also mailed March 2, 2022, clearly indicating that a Power of Attorney has not been named in the application. 
	On March 2, 2022, a new Power of Attorney was submitted in the instant application, but was found to be informal per the Notice mailed March 7, 2022 because “the party who is giving power has not been identified”. Per the March 7, 2022 notice, Applicant was advised that “[p]ower of attorney may only be signed by the applicant for patent (37 CFR 1.42) or the patent owner”, further stating that “[a] party who is not the applicant must become the applicant in accordance with 37 CFR 1.46(c) and appoint any power of attorney in compliance with 37 CFR 3.71 and 3.73”. 

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



1.	Claims 60-61, 63-64, 68-72, 74 and 80-82 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 60, Applicant recites “[a] method for treating diabetic retinopathy” via “administering to a subject in need thereof” the recited combination of salbutamol, an angiotensin converting enzyme inhibitor(s), an aldosterone receptor antagonist(s), and N-acetyl-DL-leucine, but the phrase “in need thereof” renders the claim indefinite because it fails to clearly and precisely set forth the actual “need” of the subject. For example, it is unclear if the subject is (i) in need of treatment for diabetic retinopathy, or (ii) in need of administration of the recited combination for any therapeutic purpose. Clarification is required. 
	As claims 61, 63-64, 68-72, 74 and 80-82 propagate this point of ambiguity in claim 60, such claims must be rejected on the same grounds. 	
	For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 
	Applicant may wish to consider amending the claim to recite ---[a] method for treating diabetic retinopathy in a subject in need of such treatment, comprising administering to the subject--- (with corresponding amendments made to the dependent claims) to obviate the instant rejection, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other rejection set forth infra.

2.	Claims 60-61, 63, 68-70, 72 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As claims 61, 63, 68-70, 72 and 80 propagate this point of ambiguity in claim 60, such claims must be rejected on the same grounds. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 
For the purposes of examination, Applicant’s claim 60 will be interpreted as providing for the administration of a combination of salbutamol (or salt thereof), an angiotensin converting enzyme inhibitor(s) (or salt thereof), an aldosterone receptor antagonist(s) (or salt thereof), and N-acetyl-DL-leucine (or salt thereof).

3.	Claims 63 and 72 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). The use of multiple periods in the claim fails to clearly set forth whether the subject matter following the first recited period is actually part of the claim or not. Clarification is required. 
Similar ambiguity exists also in claim 72, which recites a list denoted also by “a.” and “b.”, thereby introducing multiple periods into the claim, which is improper as discussed above. 
For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 
For the purposes of examination, the claims will be interpreted as circumscribing all of the recited subject matter following the first recited period.
Applicant may wish to consider amending claims 63 and 72 to remove the recitations of “a.” and “b.” to denote the listed options and replace such recitations with “(a)” and “(b)” to remove the extraneous and improper periods, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other rejection set forth infra.

4.	Claim 80 is rejected under 35 U.S.C. §112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
In claim 80, the term “a composition” in the phrase “wherein a composition further comprises pharmaceutically acceptable additive(s), diluent(s) or vehicle(s) or carrier(s)” renders the claim indefinite because the term fails to explicitly refer back to the “single composition” or “several separate compositions” already provided for in parent claim 61. As a result, it is unclear if the term “a composition” 
For these reasons, the claim fails to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and is, thus, properly rejected. 
Applicant may wish to consider amending claim 80 to recite ---wherein the single composition or the several separate compositions further comprise a pharmaceutically acceptable additive(s), diluent(s), vehicle(s) or carrier(s)---, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other rejection set forth infra.

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
(New Grounds of Rejection)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

5.	Claim 80 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
In claim 80, Applicant recites “wherein a composition further comprises pharmaceutically acceptable additive(s), diluent(s) or vehicle(s) or carrier(s)”, which fails to clearly further limit the subject matter of parent claim 61 because it references only “a composition” – not the specific “single composition” or “several separate compositions” of claim 61. As a result, it is unclear if instant claim 80 is intended to further limit either of the specific compositions already provided for in claim 61 (in which case 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Conclusion
Rejection of claims 60-61, 63-64, 68-72, 74 and 80-82 is proper.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
March 8, 2022